Citation Nr: 0717538	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain with degenerative disc disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from June 1977 to September 
1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  


FINDING OF FACT

Chronic lumbosacral strain with degenerative disc disease is 
manifested by pain, flexion of 65 degrees, extension of 10 
degrees, and difficulty with prolonged sitting, walking, 
standing, and ambulating stairs; there is no evidence of 
radiculopathy in either lower extremity, and no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
entire spine. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
chronic lumbosacral strain with degenerative disc disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5235-5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The RO originally granted service connection for chronic 
lumbosacral strain with degenerative disc disease in a 
January 1993 rating decision, assigning a 20 percent 
disability rating under Diagnostic Code 5293, effective March 
11, 1992.   In a December 1994 rating decision, the RO 
increased the evaluation to 40 percent, effective March 2, 
1993. 

In July 2004, the veteran filed an increased rating claim for 
the service-connected chronic lumbosacral strain with 
degenerative disc disease.  The veteran claims that his back 
has deteriorated.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board notes that multiple revisions have been made to the 
Schedule for Rating Disabilities for the spine.  Effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

However, as the veteran filed his claim for increase after 
these amendments were codified, the Board will not consider 
an increased evaluation under the former criteria and will 
restrict its analysis to whether an increased evaluation is 
warranted under the current criteria.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

DC 5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2006).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 
38 C.F.R. § 4.59 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating and unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. 

Note (2) states that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Under the current rating formula for the spine, 
intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R § 4.25.  See 38 C.F.R. § 4.71a, DC 
5243 (2006).

Under DC 5243, intervertebral disc syndrome (preoperatively 
or postoperatively) is to be rated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the last 12 months warrant a 40 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months warrant a 60 percent disability evaluation.  38 C.F.R. 
§ 4.71a, DC 5235-5243 (2006).  The attached notes state that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 
(2006).

In the present claim, and increased evaluation for chronic 
lumbosacral strain with degenerative disc disease is not 
warranted.  To warrant an evaluation in excess of 40 percent, 
there must be evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  Though at the August 2004 VA examination, the veteran 
had painful limited range of motion demonstrated by facial 
grimace and flexion limited to 65 degrees, extension to less 
than 10 degrees, rotational movement to 30 degrees, and 
lateral bending to 25 degrees; there was no evidence of 
ankylosis of the spine.  Therefore, a higher evaluation under 
the Rating Formula for Diseases and Injuries of the Spine is 
not warranted.

The Board notes that intervertebral disc syndrome should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  See 38 
C.F.R. § 4.71a, DC 5243.  However, in the present claim there 
is not a diagnosis of intervertebral disc syndrome and the 
veteran denied radicular symptoms at the August 2004 VA 
examination.  Furthermore, according to the notes following 
the regulations for intervertebral disc syndrome, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In the present case, there is no evidence of 
incapacitating episodes or bed rest prescribed by a 
physician.  Therefore, the evidence does not show that an 
evaluation under this code is warranted. 

A separate evaluation under DC 5003, for arthritis, is also 
not warranted.  Even though the August 2004 VA examiner found 
that the veteran had degenerative disk disease, evaluations 
for distinct disabilities resulting from the same injury may 
only be separately evaluated as long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  Limitation of motion 
of the spine due to chronic lumbosacral strain with 
degenerative disc disease was considered and compensated 
under the 40 percent evaluation already assigned under DC 
5237.  To assign a separate evaluation based on conditions is 
not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003.  Since the disability is already rated for 
the underlying condition of chronic lumbosacral strain with 
degenerative disc disease, a separate rating under DC 5003 
cannot be assigned because it would result in rating the same 
manifestations or overlapping symptoms, known as pyramiding, 
which is to be avoided.  38 C.F.R. § 4.14 (2006).  
Additionally, as the veteran denied any neurological 
manifestations at the August 2004 VA examination, a separate 
rating for neurological symptoms is not warranted.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, although there 
have been complaints of fatigue, the Board believes that the 
objective clinical findings do not reflect a degree of 
impairment which would allow for the assignment of additional 
disability as contemplated by Deluca.  Furthermore, although 
pain on motion has been found, the Board believes that the 
additional limitation of motion caused by that pain is 
already contemplated in the assignment of his 40 percent 
rating.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  In this regard, the Board notes that the loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Although the veteran has reported that he is unable to find 
work due to his back problem, the most recent medical 
evidence that he has submitted shows that he was employed 
with the local school district as of October 2004, which was 
only two months following his VA examination, and there is no 
evidence suggesting a worsening of his back disability since 
that time.  For these reasons, and because there is no 
evidence showing that the veteran has experienced frequent 
periods of hospitalization, the Board concludes that this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
chronic lumbosacral strain with degenerative disc disease.  
The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, it is 
not applicable.  38 U.S.C.A. § 5107(b);  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).   

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This 'fourth element' comes from the language of 
38 C.F.R. § 3.159(b)(1). 
    
In an August 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claim, but was not provided 
with notice of the type of evidence necessary to establish an 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
no effective date will be assigned and there is no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  


The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The veteran submitted treatment records from the 1990's, but 
did not identify or submit any recent treatment records.  In 
this regard, the Board notes that in order for VA to process 
claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The 
Court has also held that VA's duty to assist is not always a 
one-way street and that if an appellant wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The veteran has had a VA examination.  It appears that all 
known and available records relevant to the issues on appeal 
have been obtained and are associated with the claims file.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA or prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).
    
Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

An increased evaluation for chronic lumbosacral strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling, is denied. 



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


